DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-01-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2019/0006643 hereinafter Sakurai in view of U.S. Pre-Grant Publication No. 2018/0287116 hereinafter Seo. 
Regarding Claims 1 and 12, Sakurai teaches a battery module [1] comprising: a first side plate (side frame) [5R]; a second side plate (side frame) [5L], disposed opposite to the first side plate in the width direction; a top plate [25] and a bottom plate (lower frame) [6], wherein the 

    PNG
    media_image1.png
    575
    750
    media_image1.png
    Greyscale
 

With regards to the first and second side plates, top plate, and bottom plate secured together to enclose the battery stack body, Seo teaches a battery module that comprises side plates [111], and top plate [112] connected and integrated together (paragraphs 25, 31). Therefore, it would have been obvious to one of ordinary skill in the art to form such integrated battery module enclosure structure before the effective filing date of the claimed invention because Seo discloses such configuration can suppress deformation and provide rigidity to the enclosure structure (paragraphs 31-33). 

Regarding Claims 3 and 4, the combination teaches that the first plate has a first curved segment formed at the first free end, and the first curved segment is configured to bend inwards and extend into the cavity; the second plate has a second curved segment formed at the second free end, and the second curved segment is configured to bend inward and extend into the cavity; and a side surface of the first curved segment in the width direction is configured to overlap a side surface of the second curved segment in the width direction (see figure 3 above). 
Regarding Claims 5 and 14, the combination teaches that the first plate and the second plate are configured to butt and abut against each other at the first free end and the second free end respectively (see figures 1-3). 
Regarding Claims 6 and 7, the combination teaches that the first plate has a first curved segment formed at the first free end, and the first curved segment is configured to bend towards the second plate in the width direction; the second plate has a second curved segment formed at the second free end, and the second curved segment is configured to bend towards the first plate in the width direction; and an end edge of the first curved segment and an end edge of the second curved segment are configured to butt and abut against each other (see figure 3 above). 
Regarding Claims 8-10 and 15-17, the combination teaches that the side plate further comprises a side support; wherein the side support is connected to at least one side of the 
Regarding Claims 11 and 18, the combination teaches that side plate is an integrally formed structure (see figure 3 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729